DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of Specification amendment, filed on 11/04/2022, is acknowledged. Applicants’ submission, filed on 11/04/2022, addressing claims 1-2, 5-9, and 11-16 rejection from the non-final office action (08/05/2022) by amending claims 1, 14, and 17; cancelling claims 2-4 and 11-13; and adding new claims 18-19 is entered and will be addressed below.

Election/Restrictions
Claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A and C, there being no allowable generic or linking claim.
Claim Interpretations
 The “A film forming apparatus configured to form a SiO2 film on a substrate by PEALD” of claim 1, the use of the apparatus for PEALD process to form a SiO2 film is an intended use of the apparatus. A plasma chamber that is capable of alternating feed two gases for ALD is considered read into the claim. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a gas supply mechanism configured to supply the processing gas to the gas inlet“ in claims 1 and 18, as there are the gas inlet is either 32c or 10a, the gas supply mechanism is considered as either a gas supply line 43 and a gas source group 40, or a gas supply line 46 and a gas source group 40 as minimum requirement. The flow rate control group and valve group are optional.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shan et al. (US 5891350, hereafter ‘350).
‘350 teaches all limitations of:
Claim 1: a plasma chamber for fabricating semiconductor devices (abstract, the claimed “A film forming apparatus configured to form a SiO2 film on a substrate by PEALD”, capable of performing PEALD of SiO2 by feeding two different gases for ALD process):
FIG. 1 shows the presently preferred embodiment of the invention as implemented in a vacuum chamber used for plasma etching of silicon oxide dielectric layers on a silicon wafer. The principal components of the invention are a dielectric anode shield 10 and an anodized aluminum cathode shield 12. Each of the two shields 10 and 12 is generally cylindrical in shape; more specifically, each is symmetrical about the longitudinal axis of the chamber cathode 30 (col. 3, lines 34-41, the claimed “comprising: a processing container configured to airtightly accommodate therein the substrate”, note different material for shields 10 and 12, therefore, different material for the protrusions 14 and 16, more discussion below); 
A disc-shaped aluminum cathode electrode 30 has a flat, circular top surface 32 on which a silicon wafer to be etched is placed (col. 4, lines 1-3, the claimed “and a placing table on which the substrate is placed within the processing container”),
 A perforated, circular, gas distribution plate 44, commonly called a showerhead, is mounted on the underside of the chamber lid 24 and is coaxial with the cathode 30 … One or more gas lines connect to fittings in the chamber lid and convey process gases to the inlet manifold area above the gas distribution plate (col. 5, lines 5-13, the claimed “a gas inlet configured to introduce a processing gas into the processing container; and 
a gas supply mechanism configured to supply the processing gas to the gas inlet“),
The process gases exit the chamber through a circular exhaust port 50 in the chamber bottom wall 22 (col. 5, lines 16-17, the claimed “wherein the processing container includes: an exhaust opening through which an inside of the processing container is exhausted”);
All gases exhausted from the chamber must pass through the annular gap or cavity 54 which functions as an exhaust manifold (col. 13, lines 57-59, the claimed “an exhaust path configured to connect the exhaust opening and a processing space located above the placing table within the processing container”); 
The anode shield 10 and the cathode shield 12 respectively include overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 42-45, the claimed “and a partition wall configured to separate a processing space side from an exhaust opening side in the exhaust path, and wherein the partition wall includes a flow path configured to connect the processing space side and the exhaust opening side, and the partition wall is formed such that the exhaust opening side is not seen from the processing space side when an extension direction of the exhaust path is viewed from a top” and as shown in Fig. 1, see also Fig. 4),
The anode shield 10 and the cathode shield 12 respectively include overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 42-45, the claimed “wherein the partition wall includes a first member extended from a first side wall toward a second side wall to cover a part of the exhaust path and a second member extended from the second side wall toward the first side wall to cover a part of the exhaust path, the first side wall and the second side wall forming the exhaust path, a tip end portion of the first member and a tip end portion of the second member overlap with each other when viewed from the top, the flow path is formed by a gap between the first member and the second side wall and a gap between the second member and the first side wall”),
including in the shield 10 a dielectric member interposed between the chamber side wall 20 and the surface of the protrusion 14 which is exposed to the plasma (col. 15, lines 2-4, the claimed “the first member is provided at a position closer to the processing space side than the second member“),
Suitable dielectric materials for the dielectric shield 10 include silicon carbide, aluminum oxide (alumina), aluminum nitride, quartz (silicon dioxide), and various resins (col. 12, lines 59-61, therefore, protrusion 14, an integral part of the dielectric shield 10, is also made of quartz, the claimed “the first member is formed of quartz“),
an anodized aluminum cathode shield 12 (col. 3, lines 38-39, therefore, protrusion 16, an integral part of the anodized aluminum cathode shield 12, is also made of anodized aluminum, the claimed “and the second member is formed of metal, alumina or silicon“, even if alumina is used for the dielectric shield 10, it is different material than the anodized aluminum of the cathode shield 12).

Claims 5-7: The principal components of the invention are a dielectric anode shield 10 and an anodized aluminum cathode shield 12 (col. 3, lines 37-39), Consequently, the lower protrusion 16, as well as the entire cathode shield 12, preferably is fabricated of anodized aluminum because of its superior thermal conductivity, for reasons described in the preceding section entitled "Chamber Cleaning" (col. 15, lines 22-26), Suitable dielectric materials for the dielectric shield 10 include silicon carbide, aluminum oxide (alumina), aluminum nitride, quartz (silicon dioxide), and various resins (col. 12, lines 59-61, the claimed “wherein the partition wall is formed of metal, alumina or silicon” of claim 5, “wherein the partition wall is formed of alumina or quartz” of claim 6, and “wherein the partition wall is formed of alumina” of claim 7).
Claim 14: Fig. 1 shows two annular components, one label as spacer 25 another unlabeled, supporting the cathode 30 (the claimed “further comprising: a support member configured to support the placing table”),
The anode shield 10 is the claimed “a first shield provided at an inner wall of the processing container” and “wherein the first side wall is the first shield”,
The cathode shield 12 is the claimed “a second shield provided at an outer circumference surface of the support member” and “the second side wall is the second shield”.
Claim 15: The sinuous exhaust passage of our invention is defined by annular protrusions 14 and 16 which protrude into the exhaust manifold cavity 54 from the anode shield 10 and the cathode shield 12, respectively (col. 14, lines 6-9, the claimed “wherein the first member is supported by a first support provided at the first shield, and the second member is supported by a second support provided at the second shield”, as support is integral to the shields).
	Claim 16: Fig. 1 shows the protrusion 14 is positioned higher than the protrusion 16 12 (the claimed “wherein the first member is provided at a position higher than the second member”).

In case Applicants argue that the “a gas supply mechanism” should include flow rate control group and valve group, it would have been obvious to include flow rate control and valve for the control of gas supply (alternative 103 rejection).
Claims 8-9 and ,alternatively claims 1, 5-7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘350, in view of Zaitsu et al. (US 9627221, hereafter ‘221).
In case Applicants argue that “PEALD process to form a SiO2 film” of claim 1 is not an intended use of the apparatus.

‘221 is an analogous art in the field of forming a dielectric layer on a substrate having a patterned recess in a reaction chamber by PEALD (abstract), forming SiO2 (Table 5 at col. 16), where an oxygen gas is fed to the reaction space without applying RF power to the reaction space, and also, the carrier gas and the dilution gas used in the PEALD (col. 8, lines 54-57), NF3 cleaning was conducted using a remote plasma unit to clean the inside of the reaction chamber (col. 16, lines 15-16, same as Applicants’ recombination requirement, see [0083]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have used the apparatus of ‘350 to perform the process of ‘221, for the purpose of forming SiO2.

‘350 also teaches some limitations of:
Claim 8: A radio frequency (RF) power supply 60 (not shown in FIG. 1) produces an RF voltage across two output terminals which are ungrounded and grounded, respectively. The ungrounded output is connected through a DC blocking capacitor 62 to the cathode electrode 30. (The RF power supply and capacitor are shown in FIG. 3, which depicts an alternative embodiment of the exhaust baffle (col. 5, lines 29-35, the claimed “further comprising: a plasma source”), The RF electrical power applied between the cathode electrode 30 and the grounded chamber wall 18 excites the process gases into a plasma state (col. 5, lines 43-45, the claimed “configured to form plasma from a gas for film formation within the processing container; a radio frequency power supply configured to supply a radio frequency power for plasma formation to the plasma source”). 
Claim 9: A radio frequency (RF) power supply 60 (not shown in FIG. 1) produces an RF voltage across two output terminals which are ungrounded and grounded, respectively. The ungrounded output is connected through a DC blocking capacitor 62 to the cathode electrode 30. (The RF power supply and capacitor are shown in FIG. 3, which depicts an alternative embodiment of the exhaust baffle (col. 5, lines 29-35, the claimed “further comprising: a plasma source”), The RF electrical power applied between the cathode electrode 30 and the grounded chamber wall 18 excites the process gases into a plasma state (col. 5, lines 43-45, the claimed “configured to form plasma from a gas for film formation within the processing container; a radio frequency power supply configured to supply a radio frequency power for plasma formation to the plasma source”). 

‘350 is silent on the operation parameters of the RD power supply 60. ‘350 does not teach the limitations of:
Claim 8: and a controller configured to control the radio frequency power supply to supply a continuously oscillating radio frequency power equal to or larger than 50 W and smaller than 500 W to the plasma source.
Claim 9: and a controller configured to control the radio frequency power supply to supply a radio frequency power, which is of a pulse wave shape having a duty ratio of 75% or less and a frequency of 5 kHz or more and which has an effective power smaller than 500 W, as the power for plasma formation to the plasma source.

‘221 further teaches that an O2 treatment cycle was incorporated into the PEALD cycle as illustrated in FIG. 4 (col. 18, lines 43-45), O2 treatment-incorporated PEALE cycles can perform isotropic etching at a conformality of about 90% to about 110%, which is substantially equal to that achieved by PEALD cycles (col. 19, lines 47-50), the O2 treatment may be conducted under conditions shown in Table 4 below (col. 12, last two lines to the top of col. 13, therefore, PEALD also uses operation parameters of Table 4. Note RF power 13.56 MHz, 50 to 300 W, and duty cycle well below 75%).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have used the apparatus of ‘350 to perform the process of ‘221 using the parameter of Table 4, for the purpose of forming SiO2.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘350 (optionally with ‘221), as being applied to claim 1 rejection above, in view of Konno et al. (US 20150122421, hereafter ‘421).
‘350 also teaches some limitations of:
Claim 8: A radio frequency (RF) power supply 60 (not shown in FIG. 1) produces an RF voltage across two output terminals which are ungrounded and grounded, respectively. The ungrounded output is connected through a DC blocking capacitor 62 to the cathode electrode 30. (The RF power supply and capacitor are shown in FIG. 3, which depicts an alternative embodiment of the exhaust baffle (col. 5, lines 29-35, the claimed “further comprising: a plasma source”), The RF electrical power applied between the cathode electrode 30 and the grounded chamber wall 18 excites the process gases into a plasma state (col. 5, lines 43-45, the claimed “configured to form plasma from a gas for film formation within the processing container; a radio frequency power supply configured to supply a radio frequency power for plasma formation to the plasma source”). 
Claim 9: A radio frequency (RF) power supply 60 (not shown in FIG. 1) produces an RF voltage across two output terminals which are ungrounded and grounded, respectively. The ungrounded output is connected through a DC blocking capacitor 62 to the cathode electrode 30. (The RF power supply and capacitor are shown in FIG. 3, which depicts an alternative embodiment of the exhaust baffle (col. 5, lines 29-35, the claimed “further comprising: a plasma source”), The RF electrical power applied between the cathode electrode 30 and the grounded chamber wall 18 excites the process gases into a plasma state (col. 5, lines 43-45, the claimed “configured to form plasma from a gas for film formation within the processing container; a radio frequency power supply configured to supply a radio frequency power for plasma formation to the plasma source”). 

‘350 is silent on the operation parameters of the RD power supply 60. ‘350 does not teach the limitations of:
Claim 8: and a controller configured to control the radio frequency power supply to supply a continuously oscillating radio frequency power equal to or larger than 50 W and smaller than 500 W to the plasma source.
Claim 9: and a controller configured to control the radio frequency power supply to supply a radio frequency power, which is of a pulse wave shape having a duty ratio of 75% or less and a frequency of 5 kHz or more and which has an effective power smaller than 500 W, as the power for plasma formation to the plasma source.

‘421 is an analogous art in the field of PLASMA PROCESSING APPARATUS (title, Fig. 1), a capacitively coupled plasma processing apparatus ([0004]), including plasma ALD ([0132]). ‘421 teaches that A main control unit 72 includes one or more microcomputers and is configured to control an overall operation (sequence) of the apparatus and individual operations of respective components within the apparatus, particularly, the high frequency power supplies 36 and 38 (Fig. 3, [0056]), the frequency fHF of the high frequency power HF for plasma generation is set to be 40 MHz, the frequency fLF of the high frequency power LF for ion attraction is set to be 12.88 MHz, and the power (progressive wave power PF) of the high frequency power HF of the continuous wave is set to be 500 W and 100 W (constant) ([0125]), a first power modulation method of pulse-modulating a high frequency power HF for plasma generation outputted from the high frequency power supply 36 with a modulation pulse MS having a regular frequency fS selected within a range of, for example, 1 kHz to 100 kHz and a variable duty ratio DS can be performed on the etching process ([0059], Fig. 2A shows duty ratio about 50%).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a main control unit 72, and operated at 40 MHz at continuous wave 500 W or 100 W, or pulsed wave at such power with 50% duty ratio, as taught by ‘421, for the purpose of performing PEALD of ‘421. 
Alternatively, claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘350, as being applied to claim 1 rejection above, in view of Yamada et al. (US 20140305905, hereafter ‘905).
‘350 teaches some limitations of claims 8 and 9 and does not teach the limitations of claims 8 and 9 as discussed above.

‘905 is an analogous art in the field of PLASMA PROCESSING METHOD AND PLASMA PROCESSING APPARATUS (title, Fig. 1), including plasma ALD ([0143]) may be difficult to ignite plasma at the beginning of the process ([0013], last sentence). ‘905 teaches that A main controller 72 includes one or more microcomputers and is configured to control an overall operation (sequence) of the apparatus and individual operations of respective components within the apparatus, particularly, the high frequency power supplies 36 and 38, the matching devices 40 and 42 (Fig. 11, [0062]), As depicted in FIG. 2A, the first RF mode is of a typical dual frequency application type that applies dual frequency powers to the lower electrode. In this first RF mode, the high frequency power RF1 of a frequency (e.g., about 100 MHz) in the high frequency power feed unit 33 is set as a continuous wave CW of a constant power, and the high frequency power RF2 of a frequency (e.g., about 13.56 MHz) in the high frequency power feed unit 35 is set as a continuous wave CW of a constant power ([0066]), a plasma etching experiment using the fifth RF mode. Major processing conditions are as follows: a chamber internal pressure is set to be, e.g., about 2666 Pa (about 20 mTorr); a RF1 power and a RF2 power are set to be, e.g., about 300 W and about 0 W, respectively … a pulse frequency fs of the pulse modulation performed on a high frequency power RF1 are varied as parameters in the range from, e.g., about 10% to about 90% and in the range from, e.g., about 5 kHz to about 90 kHz, respectively. Then, plasma ignition properties in respective combinations of the parameter values (Ds, fs) are evaluated. FIG. 8 illustrates a sequence when using the second duty ratio control method [5RFM-2] by selecting a low value (e.g., about 10%) as the set value of the duty ratio Ds ([0091], see also Figs. 9A-10B).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a main controller 72, and operated at 300 W at continuous wave, or pulsed wave at 10% or various parameter combination in Figs. 9A-10B, as taught by ‘905, for the purpose of performing PEALD of ‘905 without difficulty of ignition, as taught by ‘905 ([0143] and [0013], last sentence). 
Alternatively, claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘350 (optionally with ‘221), as being applied to claim 1 rejection above, in view of Fink (US 20060151114, hereafter ‘114).
In case Applicants argue that the “a first support” and “a second support” of claim 15 has to be different components than the first member and the second member, respectively.

‘114 is an analogous art in the field of Plasma Processing System And Baffle Assembly For Use In Plasma Processing System (title), The plasma processing system 1 further comprises a focus ring 60, a shield ring 62, and a baffle assembly 100 (Fig. 1, [0023], baffle is an exhaust baffle). ‘114 teaches that Another embodiment of the present invention is illustrated in FIGS. 4A and 4B. The baffle assembly 100 comprises a baffle carrier 110 and baffle inserts 120. The baffle carrier 110 comprises baffle carrier ring 116 surrounding the chuck assembly 30, and baffle carrier supports 118 mounted to the baffle carrier ring 116 ([0030]), for the purpose of replacing and cleaning ([0040]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added baffle carrier 110 and supports 118 of ‘114 to support the protrusions 14, 16 of ‘350, for the purpose of replacing and cleaning, as taught by ‘114.

Claim 16 rejection is discussed above.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘350 (optionally with ‘221), in view of Saigusa et al. (US 20040063333, hereafter ‘333).
‘350 teaches some limitations of:
Claim 18: a plasma chamber for fabricating semiconductor devices (abstract, the claimed “A film forming apparatus configured to form a SiO2 film on a substrate by PEALD”, capable of performing PEALD of SiO2 by feeding two different gases for ALD process):
FIG. 1 shows the presently preferred embodiment of the invention as implemented in a vacuum chamber used for plasma etching of silicon oxide dielectric layers on a silicon wafer. The principal components of the invention are a dielectric anode shield 10 and an anodized aluminum cathode shield 12. Each of the two shields 10 and 12 is generally cylindrical in shape; more specifically, each is symmetrical about the longitudinal axis of the chamber cathode 30 (col. 3, lines 34-41, the claimed “comprising: a processing container configured to airtightly accommodate therein the substrate”, note different material for shields 10 and 12, therefore, different material for the protrusions 14 and 16); 
A disc-shaped aluminum cathode electrode 30 has a flat, circular top surface 32 on which a silicon wafer to be etched is placed (col. 4, lines 1-3, the claimed “and a placing table on which the substrate is placed within the processing container”),
 A perforated, circular, gas distribution plate 44, commonly called a showerhead, is mounted on the underside of the chamber lid 24 and is coaxial with the cathode 30 … One or more gas lines connect to fittings in the chamber lid and convey process gases to the inlet manifold area above the gas distribution plate (col. 5, lines 5-13, the claimed “a gas inlet configured to introduce a processing gas into the processing container; and 
a gas supply mechanism configured to supply the processing gas to the gas inlet“),
The process gases exit the chamber through a circular exhaust port 50 in the chamber bottom wall 22 (col. 5, lines 16-17, the claimed “wherein the processing container includes: an exhaust opening through which an inside of the processing container is exhausted”);
All gases exhausted from the chamber must pass through the annular gap or cavity 54 which functions as an exhaust manifold (col. 13, lines 57-59, the claimed “an exhaust path configured to connect the exhaust opening and a processing space located above the placing table within the processing container”); 
The anode shield 10 and the cathode shield 12 respectively include overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 42-45, the claimed “and a partition wall configured to separate a processing space side from an exhaust opening side in the exhaust path, and wherein the partition wall includes a flow path configured to connect the processing space side and the exhaust opening side, and the partition wall is formed such that the exhaust opening side is not seen from the processing space side when an extension direction of the exhaust path is viewed from a top” and as shown in Fig. 1, see also Fig. 4),
The anode shield 10 and the cathode shield 12 respectively include overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 42-45, the claimed “wherein the partition wall includes a first member extended from a first side wall toward a second side wall to cover a part of the exhaust path and a second member extended from the second side wall toward the first side wall to cover a part of the exhaust path, the first side wall and the second side wall forming the exhaust path, a tip end portion of the first member and a tip end portion of the second member overlap with each other when viewed from the top, the flow path is formed by a gap between the first member and the second side wall and a gap between the second member and the first side wall”),
including in the shield 10 a dielectric member interposed between the chamber side wall 20 and the surface of the protrusion 14 which is exposed to the plasma (col. 15, lines 2-4, the claimed “the first member is provided at a position closer to the processing space side than the second member“),
Suitable dielectric materials for the dielectric shield 10 include silicon carbide, aluminum oxide (alumina), aluminum nitride, quartz (silicon dioxide), and various resins (col. 12, lines 59-61, therefore, protrusion 14, an integral part of the dielectric shield 10, is also made of quartz, the claimed “the first member is formed of quartz“).

‘350 further teaches that If the shields 10 and 12 are readily removable for cleaning or replacement as in the preferred embodiment described above, it is highly desirable to promote such deposits on the shields in preference to the throttle valve and vacuum pump, which are more difficult to clean and maintain (col. 14, lines 35-40 and elsewhere).

‘350 does not teach the limitations of:
Claim 18: the second member is formed of silicon.

‘333 is an analogous art in the field of Method And Apparatus For An Improved Baffle Plate In A Plasma Processing System (title), etching processes where materials are removed from the substrate or deposition processes where materials are added to the substrate ([0003], last sentence). ‘333 teaches that In order to minimize the damage sustained by exposure to the processing plasma, components of the plasma processing system, known to sustain exposure to the processing plasma, are coated with a protective barrier. For example, components fabricated from aluminum can be anodized to produce a surface layer of aluminum oxide, which is more resistant to the plasma. In another example, a consumable or replaceable component, such as one fabricated from silicon, quartz, alumina, carbon, or silicon carbide, can be inserted within the processing chamber to protect the surfaces of more valuable components that would impose greater costs during frequent replacement ([0005]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted silicon, as taught by ‘333, as the replaceable shield 12 of ‘350, for the purpose of protecting the surfaces of more valuable components that would impose greater costs during frequent replacement, as taught by ‘333 ([0005]). 

‘350 further teaches the limitations of:
Claim 19: The anode shield 10 and the cathode shield 12 respectively include overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 42-45, the claimed “wherein the exhaust path is formed between a side wall of the processing container and the placing table, the first member is provided at the side wall of the processing container, and the second member is provided at the placing table”).
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
Applicants argue that ‘350 does not teach forming the protrusion 16 with silicon, therefore, does not teach the limitation of claim 1, see the middle of page 13.
This argument is found not persuasive.
Claim 1 states “the second member is formed of metal, alumina or silicon“, ‘350 teaches the protrusion 16, part of the cathode shield 12, made of anodized aluminum.
It appears Applicants confused about the limitations of claim 1 with the limitation of the new claim 18.
Applicants summarily dismiss ‘333, see the middle of page 14, and then summarily assert claim 18 is allowable, see the bottom of page 14.
This argument is found not persuasive.
The examiner maintains that ‘333 teaches that silicon is a suitable replacement consumable component for anodized aluminum, particularly ‘350 teaches that  the shields 10 and 12 are readily removable for cleaning or replacement (col. 14, lines 35-40 and elsewhere).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6261408 is cited for “the pressure control ring 104 is aluminum, however other materials may be preferred such as silicon carbide, silicon, quartz and others as required by process material compatibility” (Fig. 3, col. 4, lines 7-10). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716